Citation Nr: 1545346	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO. 07-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease prior to December 27, 2011, and in excess of 60 percent thereafter to include on an extraschedular basis. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to December 27, 2011

3.  Entitlement to a TDIU on a schedular basis from December 27, 2011.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA)
Appeals Management Center (AMC) in Washington, DC, on behalf of the Regional
Office in Milwaukee, Wisconsin (RO). The September 2005 rating decision on appeal granted service connection for bronchiectasis with reactive airway disease and assigned an initial 30 percent evaluation, effective from June 22, 2001.

The Veteran and C.B. testified before the undersigned Veterans Law Judge (VLJ) at a May 2014 videoconference hearing, and a transcript of this hearing is of record. 

In July 2014, the Board denied an evaluation in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and granted a 60 percent evaluation for such disorder effective from December 27, 2011. The Veteran appealed the Board decision, to the extent that it denied a rating in excess of 30 percent for the Veteran's lung disability from June 22, 2001, to December 26, 2011, and awarded a 60 percent rating but no higher from December 27, 2011, to the United States Court of Appeals for Veterans Claims (Court). In a March 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's July 2014 decision. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand. The JMPR found that since the evidence of record showed that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected lung disability, the Board should have addressed whether the Veteran is entitled to a TDIU either on an extraschedular basis pursuant to the requirements of 38 C.F.R. § 4.16(b), prior to December 2011, or under 38 C.F.R. § 4.16(a) from December 2011, as part and parcel of the Veteran's claim for an increased rating. See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and in excess of 60 percent evaluation from December 27, 2011, as well as the issue of entitlement to a TDIU prior to December 27, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Based on the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment from December 27, 2011.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the period beginning December 27, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38
U.S.C.A. § 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective
date, thereby satisfying the VA's duty to notify in this case. Id. As, noted above, the Veteran testified at a Board hearing in May 2014. In Bryant v. Shinseki, 23 Vet. App 488 (2010), the Court held that 38 C.F.R § 3. 103(c)(2) requires that the Decision Review Officer (DRO) or VLJ who chairs a hearing must fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2 (2015). Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. See Dalton v. Nicholson, 21 Vet. App. 23, 30-3 1 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has obtained all identified and available treatment records for the Veteran. In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal. The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA previously fulfilled its duties to notify and assist the Veteran. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the schedular TDIU claim.

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2015). Here, the Veteran has satisfied the required schedular criteria for a TDIU rating since December 27, 2011. See 38 C.F.R. § 4.16(a)(3) (2015). He currently is rated 60 percent disabled for bronchiectasis, 10 percent for rib fractures, and 10 percent for a residual thoracotomy scar, with a combined rating of 70 percent effective from December 27, 2011. 

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991). The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected bronchiectasis. 

The Veteran alleges that his service-connected bronchiectasis renders him unemployable. 

The Veteran contends that weather changes (rain, hot or cold temperatures) cause his breathing problems and coughing to worsen, sometimes producing bloody phlegm. He stated that his constant coughing caused him to have chest, lower back and right side pain. He stated that his condition had deteriorated so much that he could not do basic activities and that his daughter took leave from work to act as his caretaker. The Veteran discussed repeated trips to his physician for treatment of his episodes. He admitted that he did not always seek treatment and tried to "push through the spells" until his condition became physically disabling. See August 2010, December 2011, and January 2012 statements, and May 2012 VA Form 9. 

VA treatment records from March 2010 to December 2011 reflect several visits for treatment of pneumonia, bronchitis and bronchiectasis. A March 2010 VA treatment record documents the Veteran's complaints of shortness of breath, fever, chills and cough with productive blood streaks. He was diagnosed with mild pneumonia and prescribed antibiotics. He was discharged the same day. A November 2010 VA treatment record reflects that one month earlier, the Veteran had been treated for bronchitis and completed a course of antibiotics, which had resolved his symptoms. The November 2010 record reflects that he again presented with productive cough and shortness of breath on exertion for one week. He was diagnosed with bronchitis and prescribed antibiotics. A December 2010 VA treatment record reflects that the Veteran was treated for an acute flare-up of his bronchiectasis after complaining of cough sometimes with productive whitish sputum, shortness of breath and wheezing. In January 2011, the Veteran returned for treatment for an acute exacerbation after his coughing produced yellow-green sputum. He also complained of rib pain from coughing and nighttime wheezing. An April 2011 VA treatment record documents that the Veteran had cough with scant phlegm for the past three weeks with no improvement of his symptoms. He was diagnosed with an exacerbation of bronchiectasis. An October 2011 VA treatment record shows that the Veteran had been diagnosed with "walking pneumonia" after complaining of cough and congestion productive of yellow phlegm. A December 2011 VA treatment record documents that the Veteran had complained of cough and congestion productive of green-yellow to brown phlegm along with shortness of breath, chills and sweats. He was diagnosed with bronchitis. 

At a December 2011 VA examination, the VA examiner noted that the Veteran's bronchiectasis symptoms consisted of intermittent productive cough associated with a cold winter climate and high humidity in the summer and intermittent non-productive cough with occasional white or yellow phlegm on a frequent or daily basis. The Veteran's lung disability was treated with a daily inhaled bronchodilator, a nebulizer twice a day using albuterol, an albuterol metered dose inhaler as needed and acute treatment with antibiotics for exacerbations, but not chronically. The VA examiner noted that the Veteran's lung disability did not require the use of oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, or continuous oxygen therapy. The VA examiner indicated that the Veteran had four or more infections requiring a prolonged course of antibiotics (that lasted four to six weeks) in the prior 12 months. The VA examiner stated that in the previous 12 months the Veteran had had incapacitating episodes of infection due to the bronchiectasis that lasted zero to two weeks. The VA examiner noted that the Veteran's medical records showed five unscheduled visits for treatment for bronchitis. There were no records of hospitalizations. 

A December 2011 VA examination found that the Veteran's pulmonary function test (PFT) results revealed a FEV-1 of 71.5 percent and a FEV-1/FVC ratio of 88 percent. His diffusion capacity test (DLCO) was at 72.8 percent. A chest x-ray showed no pneumonia, effusion, or edema. Diagnostic testing showed that neither an x-ray nor CT revealed chronic lung disease; small pulmonary nodules found on the CT were found to be clinically insignificant. The VA examiner noted that the Veteran had a well-healed surgical scar that was not painful or unstable. The VA examiner diagnosed the Veteran with chronic bronchitis and bronchiectasis and found that the Veteran's lung disability impacted his ability to work.

The Veteran has provided a May 2015 vocational assessment by vocational consultant M.L. M .L. described the Veteran as having "extreme breathing difficulties" and "ongoing pain". M.L. noted that the Veteran's work history is as a dairy farmer and a truck driver. M.L. noted that neither job was currently realistically available due to the Veteran's service-connected bronchiectasis. The vocational assessment concluded that the Veteran would be limited to sedentary employment but has only an eleventh grade education and no General Equivalency Diploma (GED). The Veteran also lacks the ability to use a computer or write adequately and possesses extremely limited math and reading skills. M.L. opined that the Veteran's vocational options are negligible and that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation. 

Based on a review of all the evidence, the Board finds that while it might theoretically be possible for the Veteran to work in a sedentary environment, that is unlikely to be feasible for the types of low-skilled jobs for which the Veteran is qualified. The Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to find and maintain substantially gainful employment due solely to his service-connected disabilities. Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to TDIU is granted from December 27, 2011. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a TDIU from December 27, 2011, is granted subject to the legal authority governing the payment of VA compensation.


REMAND

The Board has also considered issue of whether the Veteran's disabilities entitle him to a rating in excess of 30 percent for bronchiectasis with reactive airway disease from prior to December 27, 2011, and in excess of 60 percent from December 27, 2011, as well as the issue of entitlement to a TDIU prior to December 27, 2011, including referral for extraschedular consideration, to include a TDIU. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The analytical steps necessary to determine whether referral for extraschedular consideration is warranted are clear. See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

In the instant case, on at least one occasion the Veteran experienced at least 20 weeks of incapacitating episodes in a 12-month period. His July 2006 statement indicates that his constant cough forces him to stay inside in the wintertime to avoid cold air, which exacerbates his symptoms, prevents him from exercising to improve his health, and impacts his social life, because people think he is contagious. 

VA treatment records from June 2001 to July 2005 reflect that the Veteran complained of symptoms of chest congestion, persistent coughing sometimes productive of yellow sputum, and shortness of breath from exertion, such as from climbing stairs and inclines. 

At a July 2005 VA examination, the VA examiner noted the Veteran's symptoms of productive cough associated with occasional fatigue, shortness of breath upon moderate exertion and chest pain after a severe coughing spell. The examiner did not note any symptoms of dizziness, swelling, fever or night sweats. The examiner also noted the Veteran's prior surgical history of a left lower lobe resection in 1961 following pneumonia; four years later, the Veteran developed a chronic cough. The Veteran's treatment for his lung disability consisted of a daily oral inhaled steroid, occasional use of Prednisone for two-week periods and occasional use of oral antibiotics, but no use of oxygen therapy. 

Upon objective evaluation, the July 2005 VA examiner found that the Veteran had almost continuous productive cough during the examination, decreased breath sounds and a well-healed thoracotomy scar. A pulmonary function test (PFT) and a diffusion capacity test (DLCO) could not be performed because the Veteran had a constant, harsh cough. A chest x-ray taken in May 2005 showed that the Veteran had a mildly elevated left hemidiaphragm unchanged from a previous January 2004 x-ray and no pneumonic infiltrates or pulmonary vascular congestion. The Veteran was diagnosed with reactive airway disease with severe chronic productive cough and intermittent obstructive airway disorder exertional with cold air, unknown causes, and putative environmental irritants or allergens causing induced dyspnea. The VA examiner noted that environmental factors, such as sensitivity to inhaled dust, strong odors, cold air, barns, cigarette smoke, fuel and diesel oil, and wood smoke caused the Veteran to experience wheezing dyspnea and increased cough and limited the Veteran's ability to work in such environments. The examiner also found that the Veteran, who worked as a self-employed dump truck driver for the past 20 years could not work more than 20 hours a week due to fatigue and daytime sleepiness. 

A September 2009 VA examination revealed that the "occupational effect" of the Veteran's lung disability was that he was no longer employed.

Arguably, this presents an exceptional or unusual disability picture, and the assigned schedular evaluation might, therefore, be inadequate. See Thun, 22 Vet. App. at 115. Furthermore, the Veteran's inability to work more than 20 hours per week due to resultant fatigue and sleepiness or his unemployment after September 2009 could constitute marked interference with employment. 

The claim for TDIU is inextricably intertwined with the bronchiectasis claim and should be considered on a schedular (if appropriate following readjudication of the increased rating claim) or extraschedular basis after a decision on that issue is rendered. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). The Board notes that the Court has indicated that although extraschedular consideration under 38 C.F.R. § 3.321(b)  and TDIU claims are not necessarily inextricably intertwined with one another, both adjudications require a complete picture of the Veteran's service-connected disabilities and their effect on his employability. Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, it would appear that extraschedular consideration under 38 C.F.R. § 3.321(b) and under 38 C.F.R. § 4.16(b) would both require an analysis of the same evidence-that is, evidence that shows the effect of the Veteran's service-connected disabilities on his employability. VA must obtain an additional medical opinion, determine whether higher schedular ratings are appropriate, and refer this matter to the Director of the Compensation and Pension Service for a determination of whether justice requires assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), or a TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the December 2011 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician who can assess the Veteran's functioning and capacity for employment. A new examination is required only if deemed necessary by the examiner.

(a) The examiner should explicitly address the Veteran's claim to have been incapacitated for 20 weeks in the 12 months prior to June 2006 due to service-connected disability. 

(b) The examiner should explicitly address the September 2009 VA examination conclusion that the "occupational effect" of the Veteran's lung disability was that he was no longer employed.

(c) The examiner should address the May 2015 Employability Evaluation of M.L., Vocational Consultant finding the Veteran unable to secure and follow substantially gainful employment from 2005.

(d) The examiner should then separately address the extent of the Veteran's symptoms and impairment due to service-connected disability for (1) the period beginning December 27, 2011, and (2) the period from June 22, 2001, to December 26, 2011. The examiner may further subdivide the time periods as necessary to capture any relevant variations in the Veteran's symptoms and impairment. 

The examiner must also describe the effects of the Veteran's service-connected bronchiectasis on his occupational functioning and activities of daily living. In doing so, the examiner should indicate whether there are exceptional or unusual medical or clinical circumstances, peculiar to this Veteran's bronchiectasis, which are not adequately captured by the rating schedule.

The examiner is asked to reconcile any opinions with the Veteran's contentions at his May 2014 hearing.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed and any other development indicated by the record on remand, and the RO has ensured compliance with the requested action, refer the issue of entitlement to an extraschedular rating in excess of 30 percent for bronchiectasis with reactive airway disease prior to December 27, 2011, and in excess of 60 percent thereafter to the Director, Compensation and Pension Service, for consideration of assignment of an increased rating under 38 C.F.R. § 3.321(b).
 
3. Then, readjudicate the claims on appeal, to include entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease prior to December 27, 2011, and in excess of 60 percent thereafter to include on an extraschedular basis; and refer the claim of entitlement to a TDIU prior to December 27, 2011 under 38 C.F.R. § 4.16(b) if appropriate and the Veteran's service-connected disabilities do not meet the schedular provisions of 38 C.F.R. § 4.16(a) following readjudication of the increased rating claim. If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


